TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00701-CR
                                      NO. 03-08-00702-CR
                                      NO. 03-08-00703-CR



                                    Jesus Jimenez, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
            NOS. D-1-DC-06-302526, D-1-DC-06-302637 & D-1-DC-07-300664
               HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Jesus Jimenez seeks to appeal three judgments of conviction for the

offense of burglary of a habitation. In each of the above cause numbers, the district court has

certified that Jimenez has waived the right of appeal. Additionally, Jimenez’s attorney has filed a

letter representing to the Court that Jimenez “has waived his appeal in all of his cases reached in a

plea agreement.” The appeals are dismissed. See Tex. R. App. P. 25.2(a)(2), (d).
                                          __________________________________________

                                          Bob Pemberton, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: June 12, 2009

Do Not Publish




                                             2